Title: To Alexander Hamilton from George Washington, [30 June 1794]
From: Washington, George
To: Hamilton, Alexander



[Mount Vernon, June 30, 1794]
Sir,

Your Letter of the 24 instant, covering the resignation of the Collector of Hampton, and a letter from Colo. Carrington recommending a successor to that office, came to hand by the last Post.
As Govr. Lee is (I believe) yet in Alexandria, I will suspend my choice in hopes of deriving some aid from his information on this head; as he has lately been a good deal in the neighbourhood of Hampton. I do it too, because I expect to commence my journey for Philadelphia on Thursday next, & because I hope no inconvenience in the interim will result from the delay.
Further communications from your department may be suspended until my return to Philada, especially as I am not determined as to my rout—wishing to travel the smoothest road.
You have said nothing respecting a Successor to the Collector of York. This matter, in order that equal justice may be measured to all, is necessary.

Mount Vernon June 30. 1794.
Go. Washington
